 

PROMISSORY NOTE

 

US$25,000.00 September 28, 2012

 

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation, (“Innolog” or “Maker”), with principal executive offices are
located at 4000 Legato Road, Suite 830, Fairfax, Virginia 22033, promises to pay
to Bruce Riddle (the “Payee”), at such place as the Payee may later designate in
writing, in lawful money of the United States, the principal sum of TWENTY-FIVE
THOUSAND and 00/100 United States dollars ($25,000.00) (the “Principal Amount”
as further defined herein) in accordance with this secured promissory note (the
“Note”) under the terms set forth herein. This Note is being entered into in
connection with other similar Notes (collectively, the “Reliant Collateral
Notes”). The loans pursuant to the Reliant Collateral Notes are being made to
provide funds for the Maker to post collateral for a loan from Reliant Bank to
several individuals, the proceeds of which are being used to directly or
indirectly benefit Maker.

 

1.Principal Amount:

 

The Principal Amount is TWENTY-FIVE THOUSAND and 00/100 dollars ($25,000.00)
(“Principal Amount”).

 

2.Maturity Date/Pre-payment:

 

The maturity date (“Maturity Date”) is November 28, 2012; provided, however,
that Maker shall make the following payments: $12,500 on or before October 28,
2012, and $12,500 by November 28, 2012. This Note may be prepaid in whole or in
part at any time without any penalty. Payments shall be applied first to
principal and then to interest.

 

3.Rate of Interest/Fee:

 

Maker shall pay to Payee a flat fee (“Fee”) of (a) ten percent (10%) of the
principal amount ($2,500.00), due and payable on the Maturity Date; plus (b) a
warrant to purchase 50,000 shares of common stock of Maker, exercisable within
five years of the date hereof with a strike price of $0.01 per share. The terms
of such warrant shall be the same standard terms as similar warrants previously
issued by Maker.

 

4.Security

 

Maker shall cause its wholly-owned subsidiary, Innovative Logistics Techniques,
Inc. to grant to Holder a security interest in the following accounts receivable
of Innovative Logistics Techniques, Inc.:

 

DFAS-IN/BVD/IN, Prime # W91WAW-09-C-0173 Contract Name: ODCSLOG; Account Number
5030-116 referred to by Maker as the “Army Receivable”

 

and the proceeds therefrom from time to time (the “Collateral”). Holder
understands and agrees that such Collateral may be pledged to one or more other
parties that may have a prior claim in such Collateral.

 

- 1 -

 

 

5. Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a)       If Maker defaults in the payment of any amount due on this Note when
due; and

 

(b)       If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.

 

6. Remedies

 

(a)       Upon the happening of an Event of Default, Payee may, in Payee's sole
and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.

 

(b)       If an Event of Default shall occur, the Maker shall pay the Payee, on
demand by the Payee, all reasonable costs and expenses incurred by the Payee in
connection with the collection and enforcement of this Note, including attorneys
fees.

 

(c)       Upon an event of default, all amounts outstanding shall bear interest
at the default interest rate of eight percent 8% per annum simple interest until
paid in full.

 

7. Miscellaneous

 

(a)       This Note shall be deemed to be made and entered into under the laws
of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.

 

(b)       This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent and Payee
may not assign its interests hereunder without Maker’s prior written consent.

 

(c)        Any failure by Payee to exercise any right or remedy hereunder shall
not constitute a waiver of the right to exercise the same or any other right or
remedy at any subsequent time, and no single or partial exercise of any right or
remedy shall preclude other or further exercise of the same or any other right
or remedy.

 

(d)        None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.

 

- 2 -

 

 

IN WITNESS WHEREOF, intending to be legally bound, Maker has caused this
Promissory Note to be executed as of the day and year first above written by its
duly authorized and empowered officer or representative.

 

Innolog Holdings Corporation, Maker       By:       William P. Danielczyk,
Chairman   Or by: Eric Wagner, Authorized Representative       ACKNOWLEDGED AND
AGREED   With Respect to Security Interest       Innovative Logistics
Techniques, Inc.       By:       Richard Stewart,     President  

 

- 3 -



 

